Opinion
Per Curiam,
The maxim Interest reipublicae ut sit finis litium is peculiarly applicable to this litigation which should have been terminated long since.
The plain intendment of our earlier decision (see 386 Pa. 196, 125 A. 2d 607) Avas that the plaintiff Avas entitled to a decree against the defendants for the fair value of his minority stock interest in the defendant corporation in the sum of |10,000 as competently found by the court-appointed appraisers. The question of the liquidating value of the plaintiff’s stock, which the'defendants have latterly tried to inject, was not' an issue before us. In fact, liquidation of the corporation Avas not begun until some time after the record on the former appeal had been returned to the court below.
The only particular in which the decree now before us exceeds the intendment of our former decision is ,iii its inclusion of interest on the sum payable to the plaintiff by the defendants. The delay in payment for the plaintiff’s stock interest is largely attributable to his excessive estimate of the fair value of his stock Avhich he persisted in demanding.
*197The decree of tbe court below is modified by tbe elimination of tbe item of interest and, as so modified, is affirmed; costs to be borne by tbe parties equally.